EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruthleen Uy on 2/10/2022.
The application has been amended as follows: 
Original Claim 2: Line 5
In line 5, Replace “collecting the geographical location of the user over a span of time”  with  --collecting geographical locations of the user at a plurality of different times--
Original Claim 12: Lines 9-10
In lines 9-10, Replace “collecting the geographical location of the user over a span of time”  with  --collecting geographical locations of the user at a plurality of different times--
Original Claim 17: Line 7
In line 7, Replace “collecting the geographical location of the user over a span of time”  with  --collecting geographical locations of the user at a plurality of different times--

Allowable Subject Matter
Claims 2-23 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
February 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116